DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11, 12 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. The claims are directed to a system. However, claim 11 recites “the system comprising the network node”. The claims are given the broadest reasonable interpretation and the “network node” is not exclusively directed to a hardware or physical element, and thus can be interpreted as a software element. Thus the claim does not recite any particular physical elements that would comprise a “machine”. (For example, see claim 12 wherein the network node is further defined as a “firewall”, wherein a firewall is a functional element and does not intrinsically include physical elements).   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 11-13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2010/0161537 to Liu et al.
As concerns claims 1 and 11, determining that a client is likely engaged in the sending of spam emails via a network node, comprising, at the network node: 
 defining a message size threshold (0034; 0058-byte size) and a message sending rate threshold (0034; 0058-0059-flow variability); 
detecting the opening of Simple Mail Transfer Protocol, SMTP connections (Fig. 5, S1-traffic flows from SMTP) between a client device (fig. 5-S1-client) and an email server (0036); 
identifying messages sent from the client over the SMTP connections which exceed said message size threshold (0034; 0058-byte size; fig. 5-S4-compare with traffic model) and counting the identified messages to determine a client email message sending rate (0034; 0058-0059-flow variability; fig. 5-S4-compare with traffic model); and 
making an assumption that the client is engaged in the sending of spam emails if the client message sending rate exceeds said message sending rate threshold (0059-compared to model/threshold).  

As concerns claims 2 and 12, the invention according to claims 1 and 11, wherein the network node is one of a VPN gateway, a router, a passive network monitoring system (0058-spammer detection system), a passive network monitoring sensor, and a firewall.  
As concerns claims 3 and 13, the invention according to claims 1 and 11, wherein the client is one of the client device (0054), an application installed on the client device, or a user account associated with the client device or with the application.  
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0161537 to Liu et al. in view of U.S. Patent Application Publication 2017/0006053 to Greenberg et al. 
Liu et al. ‘537 do not disclose:
As concerns claims 4 and 14, the invention according to claims 1 and 11 comprising, in response to making the assumption that the client is engaged in sending spam emails, automatically blocking one or more SMTP ports to prevent the client from sending further email messages.  
	Greenberg et al. ‘053 teach:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Liu et al. ‘537 with blocking, as taught by Greenberg et al. ‘053, in order to provide a remedial response to fraudulent behavior. 

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0161537 to Liu et al. in view of U.S. Patent Application Publication 2004/0199592 to Gould et al.
Liu et al. ‘537 do not disclose:
As concerns claims 5 and 15, the invention according to claims 1 and 11 comprising, in response to making the assumption that the client is engaged in sending spam emails, sending a warning to the client.  
Gould et al. ‘592 teach:
As concerns claims 5 and 15, the invention according to claims 1 and 11 comprising, in response to making the assumption that the client is engaged in sending spam emails, sending a warning to the client (0019).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Liu et al. ‘537 with sending a warning, as taught by Gould et al. ‘592, in order to provide an appropriate response to a user.  

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0161537 to Liu et al. in view of U.S. Patent Application Publication 2006/0259551 to Caldwell, Jr.
Liu et al. ‘537 do not disclose:
As concerns claims 7 and 17, the invention according to claims 1 and 11, wherein the message size threshold is 2 kB.  
Caldwell, Jr. ‘551 teach:
As concerns claims 7 and 17, the invention according to claims 1 and 11, wherein the message size threshold is 2 kB (0078-threshold, 2kb). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Liu et al. ‘537 with a message threshold, as taught by Caldwell, Jr. ‘551, to account for intentional randomization.

Claims 9, 10, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0161537 to Liu et al. in view of U.S. Patent Application Publication 2006/0031359 to Clegg et al.
Liu et al. ‘537 do not disclose:
As concerns claims 9 and 18, the invention according to any claims 1 and 11 comprising measuring the size of RCPT TO commands or counting the number of RCPT TO commands sent from the client.
As concerns claims 10 and 19, the invention according to claims 1 and 11, wherein one or more of said SMTP connections are Transport Layer Security, TLS, encrypted.  


As concerns claims 9 and 18, the invention according to any claims 1 and 11 comprising measuring the size of RCPT TO commands or counting the number of RCPT TO commands sent from the client (0145-max rcpts; 0162-counts; 0185-“RCPT TO” command).
As concerns claims 10 and 19, the invention according to claims 1 and 11, wherein one or more of said SMTP connections are Transport Layer Security, TLS, encrypted (0135; 0136; 0336).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Liu et al. ‘537 with TLS, as taught by Clegg et al. ‘359, in order to manage connections and provide a level of message security.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0161537 to Liu et al. in view of U.S. Patent Application Publication 2019/0230010 to Guo et al.
Liu et al. ‘537 do not disclose:
As concerns claim 8, a method according to claim 1, wherein the message size threshold is dynamically updated.  
Guo et al. ‘010 teach:
As concerns claim 8, a method according to claim 1, wherein the message size threshold is dynamically updated (0133).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Liu et al. ‘537 with updating a threshold, as taught by Guo et al. ‘010, in order to adjust to multiple services.
Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (Note: claim 16 is also rejected under 35 USC 101, which would also have to be overcome).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. See also USPGPub 2011/0197275-fig. 9E-981-message size, messages per hr, per day; 0040-0041-SMTP; 0041-spam detection process.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B WALSH whose telephone number is (571)272-7063.  The examiner can normally be reached on 7:30-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/JOHN B WALSH/Primary Examiner, Art Unit 2451